Title: To Benjamin Franklin from Vergennes, 16 January 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 16. Janver. 1783
J’ai l’honneur, Monsieur, de vous envoyer la copie d’un Mémoire qui m’a été adressé par les Srs. faure Donneau et Compagnie de Marseille propriétaire du Senaut l’Elégante. Vous avez déjà connoissance de cette affaire, puisque ces Négociants vous ont transmis leurs représentations sur cet objet, et vous avez été à portée de juger combien est juste la réclamation qu’ils font de la Somme effective de cent mille livres, argent de France, qui leur a été allouée par le Conseil de Williamsbourg en dédommagement de la perte de leur Navire et de sa cargaison.
Je vous prie, Monsieur, de prendre cette affaire en considération et de vouloir bien employer vos bons offices les plus efficaces pour procurer aux Srs. faure Donneau et Compagnie l’entiere satisfaction qui leur est düe. Les faits tels qu’ils sont exposés vous convaincront surement de la légitimité de cette demande, et vous sentirez, Monsieur, combien il seroit injuste et contraire au droit des gens que nos Négociants fussent les malheureuses victimes d’une conduite aussi repréhensible que celle dont le Commandant de la milice à Carterscreek s’est rendu coupable envers eux.
J’ai l’honneur d’être très sinceremt. Monsieur, votre très humble et très obéissant serviteur
De Vergennes
M. Franklin.
